Case 1:18-cr-20256-JEM Document 95 Entered on FLSD Docket 08/12/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                               Case No. 18-20256-CR-MARTINEZ

  UNITED STATES OF AMERICA,

  v.

  RAUL SOSA, SR.,

        Defendant.
  __________________________________/

             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

         THIS MATTER comes before the Court upon Defendant Raul Sosa’s Motion for

  Compassionate Release Resentencing and Request for Home Confinement, [ECF No. 72]. The

  Government filed a Response in Opposition, [ECF No. 76]. After requesting a stay of the Court’s

  consideration of the Motion, Petitioner filed an Emergency Motion Requesting Hearing on Mr.

  Sosa’s Motion for Compassionate Release, [ECF No. 90]. The Court held a hearing on the matter

  on August 6, 2020, and denied Defendant’s motions without prejudice on the record. This Order

  follows.

         Defendant, who is fifty-seven years old, is serving an aggregate 108-month consecutive

  prison sentence stemming from two criminal cases—the latter case before this Court. On

  November 15, 2015, a jury found Defendant guilty of various counts of tax fraud. [Case No. 15-

  cr-20170-KMM, ECF No. 103]. On February 4, 2016, Chief Judge Moore sentenced Defendant to

  78 months’ imprisonment.

         While out on pre-trial release in the case before Chief Judge Moore, Defendant engaged in

  a conspiracy to commit Federal programs bribery, in violation of 18 U.S.C. §§ 371 and 666(a)(2).

  In short, the Defendant and his son, Raul Sosa, Jr., conspired with then-Opa Locka City
Case 1:18-cr-20256-JEM Document 95 Entered on FLSD Docket 08/12/2020 Page 2 of 5




  Commissioner Luis Santiago and Dante Sparks to pay Santiago and Sparks a $10,000 bribe to

  ensure that Defendant’s towing company was selected to receive a city contract. On May 30, 2018,

  Defendant pled guilty to the offense. Defendant was sentenced by this Court to 30 months’

  imprisonment to run consecutively to Defendant’s 78-month sentence for tax fraud.

         Citing to medical conditions such as diabetes, hypertension, heart disease, and acid reflux,

  the Defendant requests compassionate release due to the ongoing COVID-19 pandemic. Defendant

  asserts that he is therefore at an increased risk of developing significant complications should he

  contract the virus. Defendant has informed the Court that he tested positive for COVID-19 on July

  9, 2020, and emphasizes that the authorities at FCI-Miami—where Defendant is incarcerated—

  have mishandled his treatment. [ECF No. 90].

         I.      Discussion

         Once a Court sentences a person to a term of imprisonment, it may not be modified or

  revisited. See United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005). Indeed, “[t]he

  authority of a district court to modify an imprisonment sentence is narrowly limited by statute.”

  United States v. Phillip, 597 F.3d 1190, 1194–95 (11th Cir. 2010) (emphases added). A Defendant,

  however, may move for compassionate release pursuant to § 3582(c)(1)(A).

         In relevant part, 18 U.S.C. § 3582(c)(1)(A)—as amended by the First Step Acts of 2018—

  provides that the Court, “upon motion of a defendant after the defendant has fully exhausted all

  administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

  defendant’s behalf or the lapse of 30 days from the receipt of such request by the warden of the

  defendant’s facility,” may reduce a defendant’s term of imprisonment where there are

  “extraordinary and compelling reasons” warranting such reduction. Id. In order to modify a

  sentence and grant compassionate release under Section 3582(c)(1)(A)(i), a district court must

                                                  2
Case 1:18-cr-20256-JEM Document 95 Entered on FLSD Docket 08/12/2020 Page 3 of 5




  engage in a four-step process. First, the Court must find that the defendant has fully exhausted all

  administrative rights to appeal any failure by BOP to bring such a motion on his behalf or that 30

  days have expired from the receipt of such a request by the warden of the facility where the

  defendant is incarcerated.4 18 U.S.C. § 3582(c)(1)(A). Second, the Court must consider the

  Section 3553(a) factors. 18 U.S.C. § 3582(c)(1)(A)(i). Third, the Court must find that

  “extraordinary and compelling reasons warrant such a reduction.” Id. Finally, the Court must

  assess whether the defendant poses a “danger to the safety of any other person or to the community,

  as provided in 18 U.S.C. § 3142(g)[.]” USSG § 1B1.13(2); see also United States v. Stuyvesant,

  2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020); United States v. Bueno-Sierra, 2020 WL

  2526501, at *3 (S.D. Fla. May 17, 2020). It is Defendant’s burden to meet each of these thresholds.

  See, e.g., United States v. Hylander, 2020 WL 1915950, at *2 (S.D. Fla. Apr. 20, 2020).

         The applicable § 3553(a) factors include, among other things, “(1) the nature and

  circumstances of the offense and the history and characteristics of the defendant,” as well as (2)

  the need for the sentence imposed—(A) to reflect the seriousness of the offense, to promote respect

  for the law, and to provide just punishment for the offense; (B) to afford adequate deterrence to

  criminal conduct; [and] (C) to protect the public from further crimes of the defendant.” § 3553(a).

  The applicable policy statement issued by the Sentencing Commission is found in U.S.S.G. §

  1B1.13. It provides that a court may reduce a term of imprisonment if “(1) extraordinary and

  compelling reasons warrant the reduction;” “(2) the defendant is not a danger to the safety of any

  other person or to the community;” and “(3) the reduction is consistent with this policy statement.”

  U.S.S.G. § 1B1.13.

         After considering the foregoing factors, the Court finds that Defendant has not met his

  burden to establish that compassionate release is warranted. The Court does not question—and the

                                                   3
Case 1:18-cr-20256-JEM Document 95 Entered on FLSD Docket 08/12/2020 Page 4 of 5




  Government does not challenge—Defendant’s assertion that his health concerns constitute

  extraordinary and compelling reasons under the circumstances. Indeed, Defendant has contracted

  COVID-19. As discussed at the August 6th hearing, however, Defendant was not intubated during

  his hospitalization, showed improvements in his symptoms, and was discharged from Larkin

  Hospital. According to BOP medical records as of August 5, 2020, Defendant was in “stable

  condition,” denied having any acute symptoms, and stated that he was “feeling better.” [ECF No.

  93-1]. The Court appreciates the dangers of COVID-19, particularly within the prison population

  and for those who are older and have preexisting conditions. The Court finds, however, in light of

  Defendant’s apparent recovery, he has failed to establish extraordinary and compelling

  circumstances for release. See United States v. Brown, No. 14-cr-60161-BLOOM, 2020 WL

  2568807, at *4 (S.D. Fla. May 21, 2020) (“[T] he BOP Director has not found COVID-19 alone

  to be a basis for compassionate release.”

         Furthermore, the § 3553(a) factors do not support compassionate release. The Court takes

  issue with Defendant’s difficulties with recidivism. For one, Defendant committed the instant

  bribery offense while on bond for another criminal case. And notably, Defendant’s release plan

  indicates that should compassionate release be granted, he would be living with his prior co-

  defendants Maura Sosa and Raul Sosa, Jr. The Court understands that these individuals are his

  wife and son respectively; however, Defendant’s willingness to recruit his then-20-year-old son

  into his bribery conspiracy—while Defendant was already out on bond on a separate federal

  indictment—highlights this Court’s significant concerns.

         Finally, not only may Defendant’s release impact the welfare of his family for recidivism

  reasons, it may also impact their health given his recent positive diagnosis. Defendant has failed

  to establish how he would receive better treatment once outside of the custody and care of the

                                                  4
Case 1:18-cr-20256-JEM Document 95 Entered on FLSD Docket 08/12/2020 Page 5 of 5




  Bureau of Prisons, or why releasing him would not serve a greater risk to his family and the

  community at large.

         Accordingly, after careful consideration, it is hereby

         ORDERED AND ADJUDGED that

         1. Defendant’s Motion for Compassionate Release Resentencing and Request for Home

             Confinement, [ECF No. 72], is DENIED without prejudice. Should Defendant’s

             medical circumstances change, however, Defendant may refile his motion with

             supporting records and information.

         2. The Court also considers Defendant’s Emergency Motion Requesting Hearing on

             Motion for Compassionate Release, [ECF No. 90], DENIED AS MOOT, in light of

             this Court’s August 6, 2020 hearing and findings on the record.

         DONE AND ORDERED in Chambers at Miami, Florida, this 12th day of August 2020.




                                                       __________________________________
                                                       JOSE E. MARTINEZ
                                                       UNITED STATES DISTRICT JUDGE
  Copies furnished to all counsel of record




                                                   5
